11th
Court of Appeals
 Eastland,
Texas
  Memorandum
Opinion
 
OES Environmental, Inc.
Appellant
Vs.                   No.
11-03-00230-CV B Appeal from Shackelford County
Arguijo Oilfield Services, Inc.
Appellee
 
OES Environmental, Inc. filed a notice of
appeal but failed to pay the required filing fee.  On August 22, 2003, appellant was ordered to pay the $125 filing
fee on or before September 8, 2003. 
Appellant was also informed that failure to pay might result in the
dismissal of the appeal.  Appellant has
failed to respond.
The appeal is dismissed.  TEX.R.APP.P. 42.3(c).
.
PER CURIAM
 
September 26, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.